Citation Nr: 1637448	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  15-40 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for left ear hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1958 to September 1960, with additional service in the Army National Guard of Minnesota.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA), which reopened the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus, but denied them on the merits.  The following month, the Veteran submitted a statement disagreeing with that determination.  See March 2015 Correspondence.  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal).

In a subsequent June 2011 statement, the Veteran clarified that his disagreement was with the RO's denial of service connection for left ear hearing loss and tinnitus, and thus withdrew his appeal as concerning the issue of service connection for hearing loss in his right ear.  See June 2011 Statement in Support of Claim ("In regards to my appeal, I would like to withdraw my appeal on right ear hearing loss.  I would like to continue the appeal for left ear hearing loss and tinnitus.").  See also 38 C.F.R. § 20.204(c) (2016) (reflecting that a withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies; but noting that withdrawal does not preclude filing a new NOD and, after a SOC is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed).  Therefore, the issue of service connection for his right ear hearing loss is no longer before the Board. 


In an October 2015 rating decision, the RO granted the Veteran's claim for service connection for tinnitus, assigning the maximum 10 percent rating, effective May 8, 2014, the date the Veteran filed his claim to reopen.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  Because this decision represents a full grant of the benefit sought on appeal, the issue of entitlement to service connection for tinnitus is also no longer before the Board.  

The Board additionally notes that, although the RO reopened the claim for service connection for hearing loss, the Board must determine of its own accord whether reopening is warranted before it may address the claim on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Accordingly, in light of the foregoing, the appellate issue has been characterized as reflected on the title page.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied the Veteran's service connection claim for bilateral hearing loss.  

2.  The additional evidence received since that decision was not previously submitted to agency decisionmakers, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss.

3.  The evidence is in relative equipoise as to whether the Veteran's current left ear hearing loss is related to in-service acoustic trauma.



CONCLUSIONS OF LAW

1.  The November 2004 rating decision, which denied service connection for bilateral hearing loss, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has since been presented to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 1110, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.159, 20.1103, 20.1104 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is reopening and granting the claim for service connection for left ear hearing loss, any procedural deficiency is not prejudicial to the Veteran.



II.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for left ear hearing loss.  For the following reasons, the Board finds that reopening is warranted.

The Veteran originally filed a service connection claim for hearing loss in June 2004.  A November 2004 rating decision denied the claim, and a letter dated that same month notified the Veteran of the decision and of his appellate rights.  See 38 C.F.R. § 19.25 (2016).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the November 2004 rating decision; rather, the evidence on which the reopening of this claim is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the November 2004 rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156(a); 3.160(d); 20.1103 (2016).

Here, new and material evidence has been received in the form of statements from the Veteran and his wife concerning the onset and continuity of his hearing pathology.  See, e.g., May 2014 Statement from the Veteran's Spouse (on VA Form 21-4138) (stating that she noticed the Veteran's hearing loss immediately upon his discharge from active service); March 2015 Correspondence (describing the circumstances surrounding his in-service hearing pathology).  See, too, Justus v. Principi, 3 Vet. App. 510   (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.). 


At the time of the November 2004 rating decision, the record did not contain statements concerning the precise onset of the Veteran's hearing problems.  This evidence thus relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for left ear hearing loss.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  See also 38 C.F.R. § 3.303 (2016) and Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (concerning the elements required to establish service connection).  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim of entitlement to service connection for left ear hearing loss.

The Board also notes that personnel records concerning the Veteran's National Guard service were associated with the claims file in January 2015.  See January 2016 Facsimile (transmitting documents including the Veteran's Report of Separation and Record of Service in the Army National Guard of Minnesota (National Guard Bureau (NGB) Form 22) and Retirement Credits Record (NGB Form 23)).  

In this regard, according to 38 C.F.R. § 3.156(c) (2016), where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits.  Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  See also 38 C.F.R. § 3.156(c)(3) (reflecting that, an award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously decided claim).

However, here, these additional personnel records pertain primarily to the dates and duration of the Veteran's reserve service and do not address his auditory acuity or in-service hazardous noise exposure.  Neither do they reflect any additional information that would assist in making a determination on his claim.  Accordingly, the Board finds that these reserve documents do not constitute "relevant service records" as required under 38 C.F.R. § 3.156(c)(1) (emphasis added).  

Furthermore, although the Veteran asserts that his hearing was impacted by his exposure to hazardous noise during both his active duty and his subsequent National Guard service, he only raised the issue of traumatic noise exposure in the National Guard in conjunction with his May 2014 claim to reopen.  See May 2014 Statement in Support of Claim (on VA Form 21-4138) (reporting exposure to noise from howitzers during his National Guard service that potentially contributed to the hearing pathology that began during his prior active duty service).  Significantly, the provisions of 38 C.F.R. § 3.156(c) discussed above concerning reconsideration of a claim in light of newly obtained relevant service department records do not apply to records that VA could not have obtained when deciding the claim, either because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them from an official source.  38 C.F.R. § 3.156(c)(2).  Accordingly, given that the Veteran did not provide any information indicating that records of his National Guard service were potentially pertinent to his claim until May 2014, the association of these National Guard personnel records with the record in January 2015 does not impact the finality of the November 2004 rating decision.  See 38 C.F.R. § 3.156 (c)(2).  See also 38 U.S.C.A. §§ 7103, 7104 and 38 C.F.R. §§ 20.1100, 20.1104 (addressing finality of Board decisions).

Finally, the Board's decision below granting service connection for left ear hearing loss is not "based all or in part" on these newly associated National Guard records.  See 38 C.F.R. § 3.156 (c)(3) (reflecting that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim").  Rather, as will be discussed in detail below, the Board is granting service connection based on the competent and credible assertions of the Veteran and his spouse attesting to the onset of hearing symptoms during his active duty service from December 1958 to September 1960.  

Accordingly, the Board has reopened the claim of entitlement to service connection for left ear hearing loss, as discussed.  

III.  Service Connection

The Board further ascertains grounds for the grant of service connection for left ear hearing loss.  In this regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran contends that his current left ear hearing loss began during his active service and was the result of in-service noise exposure to concussive and traumatic noise from weapons fire and exposure to vehicle and aircraft noise, attendant to his duties as an infantry communications specialist.  See, e.g., June 2015 Statement in Support of Claim (VA Form 21-4138).  

The Veteran has been diagnosed with left ear sensorineural hearing loss on VA examination.  See September 2004 VA Examination Report.  Additionally, the audiogram preformed in conjunction with this VA examination report confirms that the Veteran has a left ear hearing loss disability for VA purposes, as the Veteran had puretone threshold levels greater than 40 decibels at 3000 and 4000 Hertz in his left ear.  See 38 C.F.R. § 3.385 (2016) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Although the Veteran's service treatment records are silent for any complaints of or treatment for any hearing problems, the Veteran is competent to report experiencing in service exposure to traumatic noise and diminished auditory acuity, as such experiences and symptoms are certainly capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Furthermore, the Veteran's competent assertions are further bolstered by the statements of his wife reflecting that she observed his decreased hearing acuity immediately upon his return from active duty service.  See, e.g., May 2014 and June 2016 Statements from the Veteran's Spouse (on VA Forms 21-4138) (noting that she perceived the Veteran's hearing loss immediately upon his return from active service)  And the Veteran's DD214 reflects that his Military Occupational Specialty (MOS) was as an infantry communications specialist.  Accordingly, given this evidence tending to confirm his competent assertions, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) and Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (reflecting that credibility determinations are within the purview of the Board).  The Veteran's competent and credible report of a continuity of left ear hearing loss since his discharge from active service suggests a link between his current left ear hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Notably, both the Veteran's October 1958 induction and August 1960 separation examinations reflected 15/15 on whispered voice testing.  However, the Board is aware that a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability.  Thus, in the absence of recorded results from puretone audiometric testing, the February 1960 entrance and August 1960 separation examination results are not sufficient to determine whether the Veteran experienced a shift in hearing acuity during active service, and neither confirm nor contradict the Veteran's assertions.

The Board acknowledges that there is a negative etiological opinion of record in the form of the September 2004 VA examination report performed in conjunction with his prior service connection claim; however, the Board declines to accept this opinion, as the examiner failed to offer an adequate rationale in support of the ultimate conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Importantly, the VA examiner opined that the Veteran's left ear hearing loss disability was not due to military noise exposure because of the "delayed onset" of his left ear hearing loss.  Despite this, the examination report failed to provide even an approximate date of "delayed" onset and failed to cite any other evidence indicating that the hearing loss was, in fact, "delayed."  Moreover the examiner specifically noted that the Veteran reported experiencing an auditory pathology during his active service in the form of tinnitus, with onset in 1958.  And yet, the examiner failed to reconcile this report with his conclusion that the Veteran's left ear hearing loss was unrelated to his admittedly "significant history of noise . . . during . . . [his] service."  Therefore, given these inconsistencies, and in light of the lack of a sufficient rationale, the Board finds that the September 2004 VA medical opinion cannot form the basis for a denial of entitlement to service connection for left ear hearing loss.  

Rather, the Veteran has a diagnosed left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, he has competently and credibly described suffering in-service acoustic trauma and resultant auditory pathology in the form of decreased hearing acuity during and since his active service.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1337.  See also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Finally, there is no probative evidence to the contrary.  Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for left ear hearing loss is warranted.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for left ear hearing loss is reopened. 

Service connection for left ear hearing loss is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


